     Case 2:18-cv-01219-APG-VCF Document 44 Filed 10/14/20 Page 1 of 3




     FARHAN R. NAQVI
 1
     Nevada Bar No. 8589
 2   PAUL G. ALBRIGHT
     Nevada Bar No. 14159
 3   NAQVI INJURY LAW
     9500 W. Flamingo Road, Suite 104
 4
     Las Vegas, Nevada 89147
 5   Telephone: (702) 553-1000
     Facsimile: (702) 553-1002
 6   naqvi@naqvilaw.com
     paul@naqvilaw.com
 7   Attorneys for Plaintiffs
 8
                                UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10
11    LILIA JARRELL, individually,                     Case No.: 2:18-cv-01219-APG-VCF

12                           Plaintiff,
                                                       STIPULATION AND ORDER TO
13    vs.                                              CONTINUE TRIAL (FIRST REQUEST)
14
      WAL-MART STORES, INC.; WALMART
15    INC. d/b/a WALMART #2593; DOES 1
      through 100 and ROE CORPORATIONS 1
16    through 100, inclusive,
17
                             Defendants.
18
19          Plaintiff LILIA JARRELL (“Plaintiff”), by and through her attorneys of record,
20
     FARHAN R. NAQVI and PAUL G. ALBRIGHT of the law firm NAQVI INJURY LAW, and
21
     Defendants WAL-MART STORES, INC.; WALMART INC. d/b/a WALMART #2593
22
23   (hereinafter collectively referred to as “Defendant Walmart”), by and through their attorneys of

24   record, ROBERT K. PHILLIPS and TIMOTHY D. KUHLS of the law firm PHILLIPS,
25
     SPALLAS & ANGSTADT, LLC, submit this STIPULATION AND ORDER TO
26
     CONTINUE TRIAL (FIRST REQUEST) pursuant to LR 26-3 for the Court’s consideration.
27
28




                                                Page 1 of 3
     Case 2:18-cv-01219-APG-VCF Document 44 Filed 10/14/20 Page 2 of 3




            The parties represent that good cause exists for continuing the current trial date. The
 1
 2   parties have diligently prosecuted and defended this case, only requesting one brief 60 day

 3   extension in discovery after Defendant Walmart received new defense counsel. However, the
 4
     parties recently participated in a mandatory settlement conference on October 2, 2020, and while
 5
     the case did not resolve, progress was made towards potential resolution. Based on the issues
 6
 7   discussed during the October 2, 2020 settlement conference, the parties anticipate forthcoming

 8   motion practice on limited issues that could significantly advance settlement discussions.
 9   However, the parties will need these issues to be heard and decided before meaningful
10
     settlement discussions can resume. With trial currently scheduled for November 16, 2020, there
11
     is not sufficient time for this Court to decide the forthcoming motions while still providing the
12
13   parties with enough time to resume meaningful settlement discussions before trial, particularly

14   when the parties will be preoccupied with preparing for this trial, which involves an immense
15   amount of documents, experts, medical providers, and lay witnesses.
16
            The interests of efficiency and judicial economy merit a brief continuance of the trial in
17
     this matter. With the COVID-19 pandemic limiting the time and resources of this Court,
18
19   counsel and the parties, providing the parties with the opportunity to continue pursuing

20   settlement discussions could avoid the need for this matter to consume the Court’s valuable time
21
     and resources, both before trial and with the trial itself, which is anticipated to take 10-14 full
22
     judicial days to complete. Similarly, by narrowing the issues to be determined in the immediate,
23
24   the parties will not continue to incur unnecessary costs associated with litigation that could

25   negatively impact the parties’ ability to resolve this matter prior to trial. Moreover, granting this
26   Stipulation will open the door for another unresolvable case in the crowded trial stack to proceed
27
     to trial in a more timely manner. Lastly, in the event the parties are unable to resolve this matter,
28




                                                  Page 2 of 3
     Case 2:18-cv-01219-APG-VCF Document 44 Filed 10/14/20 Page 3 of 3




     they will require some time to determine the availability and travel capabilities of various
 1
 2   witnesses and experts that reside out of state.

 3          The current trial date is November 16, 2020 with the Calendar Call on November 10,
 4
     2020 at 8:45 a.m. Accounting for the foregoing and the holiday season, the parties respectfully
 5
     request that the trial in this matter be continued to April 1, 2020, or as soon thereafter as this
 6
 7   matter may be heard, so as to allow the parties an adequate opportunity to further pursue

 8   resolution, as detailed above. The parties likewise request a continuance of all other deadlines
 9   associated with trial in accordance with the new trial date, including the deadline for filing
10
     motions in limine. This Stipulation to Continue Trial is made in good faith and not for purposes
11
     of delay.
12
13     DATED this 14th of October, 2020.                    DATED this 14th of October, 2020.

14     NAQVI INJURY LAW                                     PHILLIPS, SPALLAS & ANGSTADT, LLC
       /s/ Paul G. Albright_____________                    /s/ Timothy D. Kuhls___________
15     FARHAN R. NAQVI                                      ROBERT K. PHILLIPS
16     Nevada Bar No. 8589                                  Nevada Bar No. 11441
       PAUL G. ALBRIGHT                                     TIMOTHY D. KUHLS
17     Nevada Bar No. 14159                                 Nevada Bar No. 13362
       9500 W Flamingo Road, Suite 104                      504 South Ninth Street
18
       Las Vegas, Nevada 89147                              Las Vegas, Nevada 89101
19     Attorneys for Plaintiff                              Attorneys for Defendants

20
      IT IS SO ORDERED:
21
      The jury trial currently set for November 16, 2020 is vacated and continued to April 19, 2021
22
      at 9:00 a.m. in LV Courtroom 6C. Calendar call currently set for November 10, 2020 is
23
24    vacated and continued to April 13, 2021 at 8:45 a.m. in LV Courtroom 6C. Motions in limine

25    deadline is continued to February 19, 2021.

26    DATED: October 14, 2020                          ______________________________________
27                                                     ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
28




                                                  Page 3 of 3
